          Case 2:20-cv-00592-MV-LF Document 5 Filed 12/10/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ERIC LEE LUNSFORD,

        Petitioner,

v.                                                                        No. 20-cv-592 MV-LF

RUBEN BENAVIDEZ and
ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

        Respondents.

                            MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Petitioner Eric Lee Lunsford’s habeas corpus

petition (Doc. 1). Lunsford challenges a 2017 state revocation order based on due process

violations and ineffective assistance of counsel. Having reviewed the matter sua sponte under

Habeas Corpus Rule 4, the Court will require Lunsford to show cause why his Petition should not

be dismissed for failure to file within the one-year limitation period.

I. Procedural Background1

        In 2016, Lunsford pled no contest to trafficking methamphetamine in violation of N.M.S.A.

§ 30-31-20. See No Contest Plea in Case No. D-503-CR-2016-220. The state court sentenced

him to nine years imprisonment, followed by two years parole and five years of supervised

probation. Id.; Judgment in Case No. D-503-CR-2016-220. The sentence was initially fully

suspended, and Lunsford was placed on supervised probation. Id. The state court entered the



1
 To better interpret the citations in the Petition, the Court took judicial notice of Lunsford’s state court
criminal dockets, Case No. D-503-CR-2016-220 and S-1-SC-37576. See United States v. Smalls, 605 F.3d
765, 768 n. 2 (10th Cir. 2010) (recognizing a court may take judicial notice of docket information from
another court).
          Case 2:20-cv-00592-MV-LF Document 5 Filed 12/10/20 Page 2 of 5



criminal judgment on November 30, 2016. Id. It appears Lunsford was extradited to Texas

following sentencing, where he entered a halfway house. See Order entered September 18, 2018

in Case No. D-503-CR-2016-220.

        Lunsford allegedly escaped from the halfway house after a few months and failed to report

to his New Mexico probation officer. See Petition to Revoke Probation. On April 11, 2017, the

state court revoked Lunsford’s probation and ordered him to serve his full sentence. See Order

Revoking Probation in Case No. D-503-CR-2016-220 (“Revocation Order”). The Revocation

Order specified that Lunsford must serve nine years imprisonment, pursuant to the original

Judgment, but that he would receive credit for 52 days of pre-sentence confinement and 120 days

of probation credit. Id. at 2. Lunsford sought reconsideration of his sentence, and the state court

denied that motion on July 13, 2017. See Order in Case No. D-503-CR-2016-220.

        Lunsford filed another state motion to reconsider his sentence on July 26, 2017 and

continued to supplement his arguments throughout the next year. See Docket Sheet in D-503-CR-

2016-220. On September 18, 2018, the state court denied relief and again declined to reconsider.

See Order in D-503-CR-2016-220. Lunsford did not appeal. See Docket Sheet in D-503-CR-

2016-220. The Revocation Order therefore became final no later than October 19, 2018, the first

business day following the expiration of the 30-day appeal period.2 See Locke v. Saffle, 237 F.3d

1269, 1271-1273 (10th Cir. 2001) (For purposes of § 2254, the conviction becomes final after the

expiration of the direct appeal period); NMRA, Rule 12-201, 12-502 (a direct appeal and a writ of

certiorari must be filed within 30 days after entry of the challenged ruling).


2
  The Court assumes, without deciding, that Lunsford’s ongoing requests to reconsider his sentence tolled
the direct appeal period for the Revocation Order. This calculation method benefits Lunsford but does not
change the result in this case.

                                                   2
         Case 2:20-cv-00592-MV-LF Document 5 Filed 12/10/20 Page 3 of 5



       The state docket reflects that for the next 84 days, there was no substantive activity in

Lunsford’s criminal case. On January 11, 2019, Lunsford filed a state habeas petition. See

Habeas Corpus Petition in D-503-CR-2016-220. The state court denied the petition, and the New

Mexico Supreme Court (NMSC) denied certiorari relief on March 20, 2019. See Doc. 1 at 3, 18.

There were no additional post-conviction challenges in state court. See Docket Sheet in D-503-

CR-2016-220.

       Lunsford filed the instant § 2254 Petition on June 19, 2020. See Doc. 1. He alleges that

at the revocation hearing, Judge Shuler-Gray stated he had “two (2) and ½ years left on time,” but

she entered a Revocation Order requiring him to serve his full nine-year sentence. Doc. 1 at 3.

Lunsford believes the Revocation Order is tantamount to a sentence enlargement, as it tracks the

original Judgment rather than the statement at the revocation hearing. Id. He also raises claims

for ineffective assistance by counsel and prosecutorial misconduct. Id. at 3-5. Lunsford paid the

$5 habeas filing fee, and the matter is ready for initial review.

II. Timeliness of the § 2254 Petition

       Petitions for a writ of habeas corpus by a person in state custody must generally be filed

within one year after the challenged judgment (here, the Revocation Order) becomes final. 28

U.S.C. § 2244(d)(1)(A). Where, as here, the petitioner did not pursue a direct appeal of the

challenged judgment, it becomes final “when the time for seeking such review expires.” Locke,

237 F.3d at 1273. The one-year limitation period can be extended:

       (1)     While a state habeas petition is pending, § 2244(d)(2);

       (2)     Where unconstitutional state action has impeded the filing of a federal habeas

petition, § 2244(d)(1)(B);


                                                   3
          Case 2:20-cv-00592-MV-LF Document 5 Filed 12/10/20 Page 4 of 5



        (3)      Where a new constitutional right has been recognized by the Supreme Court, §

2244(d)(1)(C); or

        (4)      Where the factual basis for the claim could not have been discovered until later, §

2244(d)(1)(D).

Equitable tolling may also available “when an inmate diligently pursues his claims and

demonstrates that the failure to timely file was caused by extraordinary circumstances beyond his

[or her] control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000).

        As noted above, the habeas limitation period began to run no later than October 19, 2018,

when the appeal period expired in connection with Lunsford’s various motions to reconsider the

Revocation Order and/or his sentence. See Locke, 237 F.3d at 1271-1273. Eighty-four (84) days

elapsed before Lunsford filed his state habeas petition, which stopped the clock pursuant to §

2244(d)(2). The state habeas proceeding remained pending until March 20, 2019, when the

NMSC denied certiorari review. See Lawrence v. Florida, 549 U.S. 327, 332 (2007) (for purposes

of § 2244(d)(2), a state habeas proceeding remains pending until “the State’s highest court has

issued its mandate or denied review”). “The next day statutory tolling ceased,” and the remaining

“time for filing a federal habeas petition [281 days]3 resumed….” Trimble v. Hansen, 2019 WL

990686, at *2 (10th Cir. Feb. 28, 2019) (addressing complex tolling calculations under § 2244).

The state docket reflects there was no additional tolling activity during the next 281 days, and the

one-year limitation period expired on December 27, 2019. Lunsford filed his § 2254 Petition over

six months later, on June 19, 2020.


3
 The Court arrived at this figure by subtracting the number of days that initially elapsed (84) from the one-
year period (i.e., 365 days in a year - 84 days = 281 remaining days).


                                                     4
         Case 2:20-cv-00592-MV-LF Document 5 Filed 12/10/20 Page 5 of 5



       For these reasons, Lunsford must show cause in writing why the Petition is not time-barred.

The failure to timely respond or overcome the time-bar will result in dismissal of the habeas action

without further notice. See United States v. Mitchell, 518 F.3d 740, 746 (10th Cir. 2008)

(“AEDPA’s time bar … may be raised by a court sua sponte… [H]abeas proceedings are different

from ordinary civil litigation and, as a result, our usual presumptions about the adversarial process

may be set aside.”).

       IT IS ORDERED that within thirty (30) days of entry of this Order, Lunsford must file a

response showing cause, if any, why his § 2254 habeas petition should not be dismissed as

untimely.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
